12‐4350‐cv
     Glen Harris v. JohnMichael O’Hare et al.

 1                           UNITED STATES COURT OF APPEALS
 2                               FOR THE SECOND CIRCUIT
 3                                 ____________________
 4
 5                                     August Term, 2013
 6
 7   (Argued: December 11, 2013                            Decided:   October 30, 2014
 8
 9                                                         Amended: November 24, 2014) 
10                       
11
12                                   Docket No. 12‐4350‐cv
13
14                                   ____________________
15
16   GLEN HARRIS, individually, and PPA as guardian for K.H., a minor child,
17
18                                     Plaintiffs‐Appellants
19
20                          v.
21
22   JOHNMICHAEL O’HARE; ANTHONY PIA; and CITY OF HARTFORD,
23
24                                     Defendants‐Appellees.
25
26                                   ____________________
27
28   Before: POOLER, PARKER, and WESLEY, Circuit Judges.
29
30              Appeal from a September 27, 2012 order and judgment, entered September

31   28, 2012, of the United States District Court for the District of Connecticut (Robert

32   N. Chatigny, J.) denying Plaintiffs’ motions for judgment as a matter of law and
 1   new trial, brought pursuant to Federal Rules of Civil Procedure 50 and 59. We

 2   conclude that there was insufficient evidence to support the jury’s finding of

 3   exigent circumstances, and thus that the district court erred in denying Plaintiffs’

 4   post‐trial motions. We therefore reverse the judgment, and remand the matter to

 5   the district court for further proceedings consistent with this opinion.

 6         Reversed and remanded.

 7                                 ____________________

 8                             JON. L. SCHOENHORN, Jon L. Schoenhorn &
 9                             Associates, Hartford, CT,  for Plaintiffs‐Appellants.
10
11                             THOMAS R. GERARDE, Howd & Ludorf, LLC,
12                             Hartford, CT (Alan R. Dembiczak, on the brief), for
13                             Defendants‐Appellees JohnMichael O’Hare and Anthony Pia.
14
15                             NATHALIE FEOLA‐GUERRIERI, Assistant
16                             Corporation Counsel, Hartford, CT, for Defendant‐
17                             Appellee City of Hartford.
18
19   POOLER, Circuit Judge: 

20         Glenn Harris and his daughter K.H. (together, “Plaintiffs”) filed suit in

21   2008 against the City of Hartford and Hartford Police Officers JohnMichael

22   O’Hare and Anthony Pia (together, “Defendants”), for damages stemming from

23   the officers’ warrantless entry onto Harris’s property on December 20, 2006. After



                                               2
 1   entering the property, O’Hare shot and killed Seven, the family’s pet Saint

 2   Bernard, at close range and within earshot, if not in front of, Harris’s then‐twelve‐

 3   year‐old daughter, K. During the entirety of the litigation leading up to trial,

 4   Defendants argued that there was no Fourth Amendment intrusion because the

 5   entry into the yard was not a Fourth Amendment search, that it was reasonable

 6   in any event, and that they were entitled to qualified immunity. The district court

 7   denied the parties’ cross‐motions for summary judgment in March 2010 and the

 8   parties submitted their Joint Trial Memoranda in January 2011. More than a year

 9   later, weeks before trial, Defendants filed an addition to their trial memorandum

10   adding the affirmative defense of exigent circumstances as an exception to the

11   Fourth Amendment’s warrant requirement. Plaintiffs objected to this late‐raised

12   defense. The district court permitted it over objection, and the jury returned a

13   verdict for Defendants.

14         For the reasons set out in this opinion, we hold that there was insufficient

15   evidence to support a factual finding of exigent circumstances, and that this

16   substantive error requires reversal of the judgment. We therefore reverse the

17   judgment entered in favor of Defendants, and remand the matter for further

18   proceedings consistent with this opinion.


                                               3
 1                                   BACKGROUND

 2         During a six‐day trial held in May 2012, the jury heard evidence

 3   concerning O’Hare and Pia’s warrantless entry onto Plaintiffs’ property

 4   following their receipt of a tip about guns being stashed in an abandoned Nissan

 5   Maxima. The officers entered the property at the same time that Harris’s twelve‐

 6   year‐old daughter, K., had returned from school and was playing with her three‐

 7   year‐old Saint Bernard dog, Seven, in the backyard of the family’s Hartford

 8   home. The following facts are taken from the testimony and other evidence

 9   presented at trial.

10   I.    Relevant Factual Background

11         A.     Plaintiffs’ Home on Enfield Street

12         From 2006 to 2007, Plaintiffs lived in a single‐family home at 297 Enfield

13   Street. Their home was surrounded entirely by a chain link fence. In December

14   2006, Harris lived there with his daughter K., Tashonna Ayers, who was Harris’s

15   girlfriend and K.’s stepmother, and two pet Saint Bernards, Seven and Deuce.

16         The house had a front yard and backyard, which the family used for

17   cookouts, playing with the dogs and hanging out together and with friends.

18   During the summer, Plaintiffs would have pool parties and water fights with a


                                             4
 1   blow‐up pool they set up. There is a front gate which remains closed with a latch.

 2   The gate opens onto a walkway leading up to the front steps and front door. On

 3   the front of the house is a “Beware of Dog” sign.

 4         Harris testified that during his ownership of the property, there were no

 5   utility meters that would require utility personnel to enter the property. Further,

 6   when water company personnel needed to enter the property to place a water

 7   meter in the north side yard, they obtained his permission before they entered

 8   onto his property.

 9         K. testified that when she played with her dogs in the yard, they would

10   run all around the fenced‐in periphery of the house. When the dogs were playing

11   with K. in the yard, she never needed to leash them. No one would ever come

12   into the yard while K. was playing if they were not invited. At the relevant time

13   in 2006, Harris had two cars, a dark SUV and a white pick‐up truck that he drove

14   to work each day.

15         B.    The Officers’ Gun Tip

16         On December 20, 2006, Officers O’Hare and Pia were on duty in the

17   vicinity of Enfield Street. Both were part of the “Northeast Conditions Unit,”

18   which had its officers under orders to “get as many guns off the street as [they]


                                              5
 1   could.” Trial Tr. Vol. I at 140. Then‐Officer Gabriel Laureano, who is not a party

 2   in this action, was also on duty that day, specifically a few streets over on Garden

 3   Street. While patrolling with O’Hare, Laureano saw George Hemingway, a high‐

 4   ranking member of the West Hell Gang,1 whom Laureano knew to have been

 5   recently released on parole. Laureano noticed Hemingway drop “something”

 6   that “looked like little plastic sleeves” very discretely, which appeared to

 7   Laureano to be heroin or another type of drug. Id. at 64.  This substance was later

 8   confirmed to be heroin. Id. Laureano and O’Hare placed Hemingway under

 9   arrest, handcuffed him, and put him in the back of the patrol car. Later that

10   evening, Laureano filled out an application for an arrest warrant.

11         Hemingway, while alone in the car with Laureano and knowing “he was in

12   a bind” because he had been arrested with drugs while out on parole, told

13   Laureano that “he could get [them] some guns.” Id. at 68.  Laureano understood

14   Hemingway to be hoping for some sort of “consideration” from a prosecutor in

15   light of this arrest, and permitted Hemingway to make a call on his cell phone,

16   during which time Laureano recalled Hemingway “was sweating and . . . was


           1
            The West Hell Gang was known to the officers as a violent street gang of
     fifteen‐ to twenty‐year‐olds, and many of its members were suspects in shootings
     throughout Hartford.

                                               6
 1   kind of frantic about figuring out where” the guns could be located. Id. at 147.

 2   Specifically, Hemingway informed Laureano that there were two small caliber

 3   guns stashed under the driver’s seat of an abandoned grey Nissan Maxima in the

 4   rear yard of 297 Enfield Street. Hemingway did not tell Laureano how he knew

 5   about the guns.

 6         Laureano had never used Hemingway as an informant before. Neither had

 7   O’Hare or Pia. Armed with Hemingway’s tip, Laureano “informed Officers

 8   O’Hare and Pia to go check out the information.” Id. at 76; see also Application for

 9   Arrest Warrant at 2. Officer Pia could not recall the route that he and O’Hare took

10   to Enfield Street, but they headed over immediately, without a warrant and

11   without informing their sergeant of what they were doing.

12         C.     The Encounter at 297 Enfield Street

13         Proceeding without a warrant, Pia and O’Hare entered the front gate at 297

14   Enfield Street. The officers did not go up to the front door to knock and explain

15   their presence, nor did they look to the front door, or notice the “Beware of Dog”

16   sign. They did not look to see if a grey Nissan Maxima was parked in the

17   driveway. They also did not drive on a parallel street to check if they could see

18   anything in the backyard from the street. Once they entered the property, the

                                              7
 1   officers did not see any abandoned vehicles. In fact, although it is undisputed

 2   that Harris’s SUV was in the driveway at the time, O’Hare testified that he did

 3   not recall seeing any vehicles on the property.

 4         As Pia and O’Hare began walking along the side of the house toward the

 5   rear yard, both of the officers had their service weapons out in a “tactical low

 6   ready approach,” which O’Hare explained was a two‐handed grip, Trial Tr. Vol.

 7   III at 620. Pia recalled seeing the dog towards the rear corner of the side yard, as

 8   he peeked into the back yard. Pia saw the dog take a few steps towards him.

 9   O’Hare yelled to Pia to run, and Pia turned around and ran until he exited the

10   yard. O’Hare heard the dog growl, and believed that the dog was chasing him.

11   Rather than run out the way he had entered, O’Hare ran back across the front

12   lawn, turning to face the dog as he continued to back up. O’Hare then fired three

13   shots at the dog at point‐blank range. After shooting the dog, O’Hare saw K.

14         K. had returned from school and had taken Seven outside, which was a

15   regular after‐school chore. K. testified that after Seven urinated against the back

16   fence, he ran around towards the front of the house. K. went around the opposite

17   way, “[t]o cut him off.” Id. at 425. By the time she got to the area where her

18   father’s SUV was parked, K. heard two gunshots. K. ran to the front yard and she


                                               8
 1   saw a police officer, with his gun aimed at Seven, who was laying in the grass. K.

 2   screamed, and testified that the police officer shot Seven a third time in the head,

 3   in front of her.2 Her stepmother ran outside upon hearing gunshots, saw O’Hare

 4   holding a gun next to Seven, Pia standing in the driveway, and K. on her knees

 5   over Seven, who was lying on his side on the lawn.

 6         No Nissan Maxima was ever found on or anywhere near the premises, and

 7   no guns were ever recovered.

 8   II.   Proceedings Before the District Court

 9         Harris commenced suit in 2008 against O’Hare, Pia, and the City of

10   Hartford for damages stemming from the entry onto his property on December

11   20, 2006, and the shooting and killing of Seven. Plaintiffs’ complaint alleged eight

12   counts: two constitutional claims brought pursuant to 42 U.S.C. § 1983 for (1)

13   illegal search and seizure in violation of the Fourth Amendment, and (2) a

14   Fourteenth Amendment substantive due process violation, as well as six state

15   law claims for (3) a violation of the Connecticut State Constitution; (4) intentional




           2
             There is no dispute that O’Hare fired three shots at Seven, though there is
     some dispute as to whether the third and final shot was fired directly in front of
     K. See Trial Tr. Vol. III at 683. 

                                               9
 1   infliction of emotional distress; (5) trespass; (6) conversion; (7) negligence; and (8)

 2   indemnification against the City of Hartford.

 3         Throughout the litigation, Defendants contended that there was no Fourth

 4   Amendment intrusion because the entry into the yard was not a Fourth

 5   Amendment search, that it was reasonable in any event, and that they were

 6   entitled to qualified immunity. The district court denied the parties’

 7   cross‐motions for summary judgment in March 2010—including Defendants’

 8   motion asserting entitlement to summary judgment on the basis of qualified

 9   immunity. In January 2011, the parties submitted their Joint Trial Memoranda.

10   There, too, Defendants maintained that their entry into Harris’s yard was not a

11   Fourth Amendment search, as it was not curtilage. 

12         Weeks after the pretrial conference, and just before trial, Defendants filed

13   an addition to their trial memorandum, which added the affirmative defenses of

14   exigent circumstances and community caretaking as exceptions to the warrant

15   requirement, and requested supplemental jury instructions on these defenses.

16   Plaintiffs objected to these late‐raised defenses as extremely prejudicial. The

17   district court permitted evidence to be introduced at trial in contemplation of

18   allowing these defenses over Plaintiffs’ objection.


                                               10
 1         A.     Inclusion of the Exigent Circumstances Defense

 2         At the close of evidence, and after both parties had moved for judgment as

 3   a matter of law pursuant to Rule 50 of the Federal Rules of Civil Procedure, the

 4   district court asked defense counsel about “the state of the evidence with regard

 5   to the exigent circumstances exception.” Trial Tr. Vol. III at 943‐44. Defense

 6   counsel noted that there were “two categories of evidence,” the first being the

 7   officers’ general experience, which he conceded was only of limited relevance. Id.

 8   at 944. The second, which defense counsel called the “hardcore facts,” were

 9   described as follows:

10         [W]e had a man by the name of George Hemingway. . . . We know
11         he was released from prison, on parole, caught with heroin, with a
12         serious motive to try and help himself. We know that he said, I can
13         find you some illegal guns. Guns is our business since the Northeast
14         Conditions Unit started. They recover illegal guns all the time.  They
15         ask for illegal guns all the time, and they make these quick
16         recoveries once they get tips. . . . [T]hey get from Laureano there are
17         two guns over in an abandoned vehicle with a particularized
18         description of the home, it’s 297 Enfield Street, the location in the
19         home, in the rear yard, in a Nissan Maxima, under the front seat, and
20         it’s gray.
21
22   Id. at 944‐45. Defense counsel concluded, “illegal guns that are unsecured are a

23   present and immediate danger to the public and to the community.” Id. at 946.

24   He further offered that the officers “were not looking for any evidence to try and

                                              11
 1   arrest someone or to try and develop a case or whatever. . . . We were going onto

 2   that property to take two unsecured illegal guns out of the community and into

 3   destruction. No arrests, no nothing.” Id. at 947.  

 4         B.     Jury Instructions

 5         The jury was instructed that the Fourth Amendment’s warrant

 6   requirement extends to the curtilage of a home—“an area immediately adjacent

 7   to the home in which the individual has a reasonable expectation of privacy

 8   because the area in question is like part of the home itself.” Trial. Tr. Vol. V (“Jury

 9   Instructions”) at 24. The jury was given a series of factors to consider in making

10   its determination about whether the property in question was curtilage.

11         The jury was also instructed that even if the property in question was

12   curtilage, they were to decide whether the warrantless entry was lawful under

13   the exigent circumstances exception to the Fourth Amendment’s warrant

14   requirement. The district court charged the jury as follows:

15         [U]nder the exception to the warrant requirement for exigent
16         circumstances, conducting a warrantless search for contraband or
17         evidence of a crime is justified if the police reasonably believe that
18         unless they immediately conduct a warrantless search, the items in
19         questions will be removed or destroyed.  A mere possibility that
20         such items could be removed or destroyed is not sufficient; rather,
21         for the exigent circumstances exception to apply, the officers must be


                                               12
 1         justified in reasonably believing that the items are in the process of
 2         being removed or destroyed or that removal or destruction of the
 3         items is imminent.  Exigent circumstances justifying an immediate
 4         search may not be present if police have a reasonable opportunity to
 5         secure a residence to prevent destruction or removal of contraband
 6         or evidence while a search warrant is obtained.

 7   Plaintiffs did not object to these instructions on the basis that they were legally

 8   incorrect. Rather, Plaintiffs asserted that the instruction should not have been

 9   given because there was no evidence to support the application of this exception.

10   The district court overruled the Plaintiffs’ objection in an off‐the‐record ruling.

11   Over Defendants’ objection, the jury was not charged on the community

12   caretaking exception.

13         C.     Jury Verdict and Interrogatories

14         Following the six‐day trial, the jury returned a verdict for Defendants on

15   all counts. The district court then issued two special‐verdict interrogatories to the

16   jury, specifically on the issue of curtilage and exigent circumstances. The jury did

17   not reach a conclusion on the issue of whether the “area of the property that the

18   defendants entered was curtilage,” but found that the exigent circumstances

19   exception applied. 

20



                                               13
 1         D.     Post‐Trial Motions

 2         All parties filed post‐trial motions. Harris and K. moved under Rules 50

 3   and 59 of the Federal Rules of Civil Procedure on the basis that Defendants

 4   should not have been permitted to add exigency as a defense weeks before trial,

 5   and that there was insufficient evidence to support the jury’s verdict on this

 6   ground. Defendants moved pursuant to Rule 50 on the basis that even

 7   notwithstanding the verdict, they were entitled to qualified immunity. 

 8         In a brief ruling, the district court denied Plaintiffs’ post‐trial motions,

 9   holding that the jury could reasonably conclude that the officers’ entry was

10   supported by probable cause and exigent circumstances. Dist. Ct. Dkt. ECF No.

11   129 (“Dist. Ct. Op.”) at 4. With regard to exigent circumstances specifically, the

12   court held that 

13         the jury could credit the officers’ testimony that they had an urgent
14         need to take action to seize the guns before a warrant could be
15         obtained. The officers explained that in their experience, illegal guns
16         moved quickly, and they did not expect the guns to be in the
17         Maxima for long. The jury also could credit the officers’ testimony
18         that there was no reasonable alternative to entering the property to
19         seize the guns, such as cordoning off the property while a warrant
20         was obtained.
21




                                               14
 1   Id. at 4‐5. The court also denied Harris’s motion for a new trial, holding that the

 2   jury verdict was not against the weight of the evidence. Id. at 5. Having affirmed

 3   the jury verdict, the district court denied Defendants’ qualified immunity motion

 4   as moot. Id. 

 5                                       DISCUSSION

 6         On appeal, Harris and K. challenge the jury verdict and the district court’s

 7   denial of their Rule 50 and Rule 59 motions on several grounds, all relevant to the

 8   Fourth Amendment claims. Plaintiffs assert: (1) that the issue of whether the

 9   property constituted ‘curtilage’ should not have been submitted to the jury

10   because as a matter of law, the property in question is curtilage; (2) that it was

11   error to permit the exigent circumstances defense so close to the commencement

12   of trial, (3) that, as a matter of law, the evidence did not support a finding of

13   probable cause and exigent circumstances, and (4) that the district court abused

14   its discretion in permitting testimony about Defendants’ understanding that

15   Hartford was one of the most dangerous cities in America at the time of the

16   officers’ entry into Harris’s yard. As a result of these errors, Plaintiffs argue that

17   the remainder of the jury verdict cannot stand, because all counts of the




                                               15
 1   complaint relate to whether the entry and shooting were reasonable or

 2   unreasonable under the Fourth Amendment.

 3   I.    Standards of Review

 4         We review a district court’s denial of a Rule 50 motion for judgment as a

 5   matter of law de novo. In doing so, we “consider the evidence in the light most

 6   favorable to the party against whom the motion was made and . . . give that party

 7   the benefit of all reasonable inferences that the jury might have drawn in his

 8   favor from the evidence.” U.S. ex rel. Feldman v. van Gorp, 697 F.3d 78, 93 (2d Cir.

 9   2012) (alteration in original) (internal quotation marks omitted).  We will reverse

10   the judgment of the district court “[i]f a party has been fully heard on an issue

11   during a jury trial and the court finds that a reasonable jury would not have a

12   legally sufficient evidentiary basis to find for the party on that issue.”  Fed. R.

13   Civ. P. 50(a)(1).

14         A denial of a Rule 59 motion for a new trial is reviewed for abuse of

15   discretion, which occurs when (1) the “decision rests on an error of law . . . or a

16   clearly erroneous factual finding,” or (2) the “decision—though not necessarily

17   the product of a legal error or a clearly erroneous factual finding—cannot be




                                               16
 1   located within the range of permissible decisions.” Zervos v. Verizon New York,

 2   Inc., 252 F.3d 163, 169 (2d Cir. 2001). 

 3         Evidentiary rulings, such as permitting the testimony about Hartfordʹs

 4   record as a violent city, are reviewed for abuse of discretion. United States v.

 5   Cadet, 664 F.3d 27, 32 (2d Cir. 2011).

 6   II.   Analysis

 7         A.     Fourth Amendment Warrantless Searches 

 8         “The core premise underlying the Fourth Amendment is that warrantless

 9   searches of a home are presumptively unreasonable.” United States v. Simmons,

10   661 F.3d 151, 156‐57 (2d Cir. 2011) (citing Kentucky v. King, ––– U.S. ––––, 131 S.Ct.

11   1849, 1856 (2011) (“It is a basic principle of Fourth Amendment law . . . that

12   searches and seizures inside a home without a warrant are presumptively

13   unreasonable.” (internal quotation marks and citation omitted)). As relevant to

14   this case, “police officers need either a warrant or probable cause plus exigent

15   circumstances in order to make a lawful entry into a home.” Kirk v. Louisiana, 536

16   U.S. 635, 638 (2002).




                                                17
 1                1.    Curtilage

 2         We first address the question of curtilage, a concept which “originated at

 3   common law to extend to the area immediately surrounding a dwelling house

 4   the same protection under the law of burglary as was afforded the house itself.”

 5   United States v. Dunn, 480 U.S. 294, 300 (1987). Plaintiffs maintain that the

 6   question of whether the property constituted curtilage should not have been

 7   submitted to the jury, and that instead the district court should have instructed

 8   the jury that curtilage was established as a matter of law.

 9         We need not address this argument because Plaintiffs suffered no harm

10   from the error they contest. As indicated in the special interrogatories, the jury

11   did not decide whether the area in question constituted curtilage, but focused

12   directly on whether the officers’ intrusion into that area was excused by exigent

13   circumstances. Because the district court instructed the jury only to consider the

14   exigent circumstances defense if it found the area in question was curtilage, this

15   case was decided on the jury’s apparent presumption that Defendants could

16   escape liability only if they succeeded in establishing their affirmative defense,

17   which assumes sub silencio that the side yard of 297 Enfield Street was curtilage

18   and therefore subject to the warrant requirement. Moreover, when the district


                                               18
 1   court affirmed the jury verdict on the basis that sufficient evidence existed to

 2   support the finding of exigent circumstances and probable cause, it reinforced the

 3   jury’s implicit conclusion that the officers had encroached on the curtilage of

 4   Plaintiffs’ home.

 5                  2.    Probable Cause

 6            We address whether the officers had probable cause to proceed with

 7   investigating Hemingway’s tip, which is the first requirement for a warrantless

 8   search on the basis of exigent circumstances. Kirk, 536 U.S. at 638. Plaintiffs

 9   contend that as a matter of law, there was insufficient evidence to support a

10   finding of probable cause here. We disagree, and affirm the district court with

11   respect to its denial of Plaintiffs’ Rule 50 and 59 motions on the basis of probable

12   cause.

13            “[P]robable cause is a fluid concept—turning on the assessment of

14   probabilities in particular factual contexts—not readily, or even usefully, reduced

15   to a neat set of legal rules. Informants’ tips doubtless come in many shapes and

16   sizes from many different types of persons.” Illinois v. Gates, 462 U.S. 213, 232

17   (1983).  “Informants’ tips, like all other clues and evidence coming to a policeman




                                               19
 1   on the scene may vary greatly in their value and reliability.” Id. (internal

 2   quotations omitted).

 3         In rejecting Harris’s post‐trial motion for judgment as a matter of law, the

 4   district court concluded that under the “practical, nontechnical conception” of

 5   probable cause described by the Supreme Court, “the jury could credit the

 6   experienced officers’ testimony that Hemingway’s tip provided probable cause

 7   that two guns would be found at this location.” Dist. Ct. Op. at 4. The district

 8   court also highlighted that Hemingway’s tip was “reasonably detailed.” Id. at 2. 

 9         We agree with the district court’s ruling on the issue of probable cause. The

10   jury had evidence that on the day in question, the police officers identified

11   Hemingway as a “high level member of the West Hell Gang,” which Officer

12   Laureano described as a “[v]iolent street gang” comprised of teenagers and some

13   twenty‐year‐olds that committed homicides in the neighborhood. Trial Tr. Vol. I

14   at 142. He testified further that “[w]e were constantly going there for shots fired.

15   And a lot of [West Hell] members themselves were suspects in shootings all over

16   the city.”  Id.  at 142‐43. On the day of the incident, Laureano and Defendant

17   O’Hare had caught Hemingway with eight bags of heroin, and they knew that

18   Hemingway had recently been released from prison and was on parole from a

                                              20
 1   prior gun conviction. Laureano testified that, once caught, Hemingway “started

 2   volunteering information . . . that he knew where guns were, he could get us

 3   guns.” Trial Tr. Vol. I at 144. Hemingway described in detail where the guns

 4   would be found—under the front seat of an abandoned Nissan Maxima in the

 5   rear yard of 297 Enfield Street. 

 6          When asked why Laureano found Hemingway reliable, Laureano

 7   explained: 

 8          He’s reliable in the sense where he’s a known gang member who
 9          based on our intelligence was a high ranking, if not the leader.  His
10          friends had been arrested with guns, he had a prior gun conviction,
11          we were responding over there on a daily basis for gunshots, people
12          shot.  And so when it came to guns, in my eyes, he was very reliable.
13
14   Id. at 76‐77. Pia testified that Hemingway was “an active gang member. He was a

15   member of West Hell, a leader. He had the power, he had the authority and the

16   access to firearms. So in his area, in that context, he was reliable to us.” Trial Tr.

17   Vol. II at 366. O’Hare explained further, “Hemingway was now in a position of

18   self preservation. It would be detrimental to him to provide us false information.

19   . . . At that point he was looking for consideration. . . . And this was common

20   practice we employed at the time to recover most of our illegal firearms.” Trial

21   Tr. Vol. III at 679.


                                                21
 1         At this stage of the proceedings, this Court is not permitted to substitute its

 2   own view of what weight, if any, to give to Hemingway’s tip. See Reeves v.

 3   Sanderson Plumbing Prods., Inc., 530 U.S. 133, 15051 (2000) (on review of a Rule 50

 4   motion, “the court must draw all reasonable inferences in favor of the

 5   nonmoving party, and it may not make credibility determinations or weigh the

 6   evidence. . . . Credibility determinations, the weighing of the evidence, and the

 7   drawing of legitimate inferences from the facts are jury functions, not those of a

 8   judge” (citations omitted)). There is evidence in the record to support the jury’s

 9   inference that the officers believed that Hemingway’s legal predicament (he had

10   just been arrested with eight bags of heroin close to a school, while on parole for

11   a prior gun conviction) made him more likely to tell the truth about a gun tip, in

12   order to help himself in whatever way he could. Further, the officers testified

13   that, in the past, they had successfully procured illegal guns by securing tips

14   from gang members against other gang members. As such, there was sufficient

15   evidence to support the jury’s finding of probable cause to act on Hemingway’s

16   tip. We therefore affirm the district court with respect to its denial of Harris’s

17   Rule 50 and 59 motions on this basis.




                                               22
 1                3.        Exigent Circumstances

 2         Though we hold that there was sufficient evidence to support the jury’s

 3   finding on probable cause, we do not reach the same conclusion with respect to

 4   exigent circumstances. 

 5         “The essential question in determining whether exigent circumstances

 6   justified a warrantless entry is whether law enforcement agents were confronted

 7   by an urgent need to render aid or take action.” Loria v. Gorman, 306 F.3d 1271,

 8   1284‐85 (2d Cir. 2002) (alteration and internal quotation marks omitted). “In

 9   answering that question, we must be cognizant of the Supreme Court’s

10   admonition that ‘exceptions to the warrant requirement are few in number and

11   carefully delineated and that the police bear a heavy burden when attempting to

12   demonstrate an urgent need that might justify warrantless searches or arrests.’”

13   Id. (quoting Welsh v. Wisconsin, 466 U.S. 740, 749‐50 (1984) (quotation marks and

14   citation omitted)). 

15         There was simply insufficient evidence to warrant the application of the

16   exigent circumstances exception here. In Ruggiero v. Krzeminksi, we explained, in

17   a similar Fourth Amendment context, that the presumption of unreasonableness

18   attached to warrantless searches “may cast upon the defendant the duty of


                                               23
 1   producing evidence of . . . exceptions to the warrant requirement.”3 928 F.2d 558,

 2   563 (2d Cir. 1991). In the face of patently insufficient evidence to support the

 3   defense, the district court erred first by allowing the exigent circumstances

 4   question to go to the jury, and second, in denying Plaintiffs’ post‐trial motions.4

 5                      a.     Legal Standards for Exigent Circumstances

 6         Recognizing that “the warrant requirement is subject to certain reasonable

 7   exceptions,” King, 131 S. Ct. at 1856, we employ an objective test in deciding

 8   whether a claimed exigency justifies a warrantless intrusion on Fourth

 9   Amendment interests. The objective test “turns on [an] . . . examination of the

10   totality of circumstances confronting law enforcement agents in the particular

11   case.” United States v. MacDonald, 916 F.2d 766, 769 (2d Cir. 1990). 




           3
            Of course, as in all civil cases, “the ultimate risk of non‐persuasion must
     remain squarely on the plaintiff in accordance with established principles
     governing civil trials.” Ruggiero, 928 F.2d at 563; see also Fed. R. Evid. 301.
           4
             Plaintiffs argue that the district court should not have permitted
     instructions on exigency in the first place, because Defendants failed to raise the
     defense at earlier stages in the litigation. Because we conclude that there was
     insufficient evidence to support a finding of exigent circumstances, and that
     reversal is therefore warranted, we need not consider Plaintiffs’ argument that
     they were prejudiced by Defendants’ strategic decision to raise the affirmative
     defense so close to the start of trial.

                                              24
 1         We have often referred to six factors, adopted from the D.C. Circuit

 2   opinion in United States v. Dorman, 435 F.2d 385, 391 (D.C. Cir. 1970), as

 3   guideposts for determining whether exigent circumstances are present:

 4         (1) the gravity or violent nature of the offense with which the suspect
 5         is to be charged; (2) whether the suspect is reasonably believed to be
 6         armed; (3) a clear showing of probable cause . . . to believe that the
 7         suspect committed the crime; (4) strong reason to believe that the
 8         suspect is in the premises being entered; (5) a likelihood that the
 9         suspect will escape if not swiftly apprehended; and (6) the peaceful
10         circumstances of the entry.
11
12   United States v. Moreno, 701 F.3d 64, 73 (2d Cir. 2012) cert. denied, 133 S. Ct. 2797

13   (2013) (citing MacDonald, 916 F.2d at 769‐70 (omission in original and internal

14   quotation marks omitted)).  

15         Defendants concede that these factors “although informative, are not

16   directly applicable to recovery of property scenarios because there is no specific

17   suspect of interest to the law enforcement defendants.” As relevant here, “federal

18   courts, including our own, have considered an additional factor, namely whether

19   quick action is necessary to prevent the destruction of evidence.” Moreno, 701

20   F.3d at 73 (alteration omitted) (citing United States v. Brown, 52 F.3d 415, 421 (2d

21   Cir. 1995)); see also King, 131 S.Ct. at 1856 (“[T]he need to prevent the imminent

22   destruction of evidence has long been recognized as a sufficient justification for a

                                                25
 1   warrantless search.” (internal quotation marks omitted)). Defendants claim only

 2   this last factor—that there was a need to prevent the imminent removal of the

 3   illegal guns—as justification for their entry into Harris’s yard.

 4                       b.     The Evidence Adduced at Trial Permits No Reasonable
 5                              Inference of Urgency
 6      
 7         O’Hare stated that, on the day in question, the officers’ purpose was to

 8   retrieve the two firearms from the Nissan Maxima before anyone else could get to

 9   them, and that the officers made a “tactical approach” onto Harris’s property

10   “due to the fact we’re in a high crime neighborhood.” Trial Tr. Vol. III at 682.

11   O’Hare also noted that “[he] wasn’t sure if this would be an ambush.” Id.

12         Though genuinely held, the officers’ concerns about getting illegal guns off

13   of the streets of Hartford are not pertinent to an exigency analysis. This is because

14   testimony about how fast “guns move” in Hartford, or about the violent gangs in

15   that part of the city, are not specific facts or evidence particular to this case.

16   Rather, they are generalized facts about the city and about the nature of gun

17   trafficking. Such general knowledge, without more, cannot support a finding of

18   exigency. The exigency inquiry “turns on the district court’s examination of the




                                                26
 1   totality of circumstances confronting law enforcement agents in the particular

 2   case.” MacDonald, 916 F.2d at 769 (emphasis added).

 3         In determining whether there was an “urgent need” to take action, the

 4   “gravity of the underlying offense” is considered “an important part of [the]

 5   constitutional analysis.” Welsh, 466 U.S. at 751‐52. Here, there was no

 6   “underlying offense,” only a tip about guns left in an abandoned Maxima. 

 7   Defendants’ counsel conceded that there was no evidence, and no allegation, that

 8   Harris was the holder, owner, or trafficker of the illegal guns mentioned by

 9   Hemingway.5 Thus, Pia and O’Hare, who admit that they had no “suspect” in

10   mind, must have had evidence of something more than the existence of guns in

11   order for a jury to reasonably find that exigent circumstances warranted their

12   immediate, tactical entry onto Plaintiffs’ property following the receipt of

13   Hemingway’s tip. 

14         “The core question is whether the facts, as they appeared at the moment of

15   entry, would lead a reasonable, experienced officer, to believe that there was an


           5
             At the pre‐trial conference, the district court directly asked defense
     counsel, “Do the defendants want the jury to believe that Mr. Harris was
     involved with some kind of illegal activity relating to guns?” to which defense
     counsel responded, “No. And that’s not the defendants’ contentions.  It’s to paint
     the picture of why the officers were going there.” App’x at 161.

                                              27
 1   urgent need to render aid or take action.” Simmons, 661 F.3d at 157 (emphasis

 2   added) (alteration and internal quotation marks omitted). Viewing the evidence

 3   in the light most favorable to Defendants, and crediting O’Hare and Pia’s

 4   testimony that they went over to 297 Enfield Street in order to seize two illegal

 5   guns stashed in an abandoned car, the record lacks any evidence of an “urgent

 6   need to . . . take action.” See id. First, it is undisputed that the property was

 7   entirely surrounded by a chain link fence, making much of the property visible

 8   from the street. Pia  acknowledged that from the front of the property, “you

 9   could see [the backyard] from different angles.” Trial Tr. Vol. II at 278. Though he

10   noted that his view of the backyard was obstructed from “our angle,” id., he also

11   conceded that he and O’Hare did not try to drive around the property, or try to

12   see what they could observe from the street, prior to parking and entering the

13   property. Id. at 272. Second, at the moment of the officers’ entry, no Nissan

14   Maxima was located on or near the property. There was only one

15   vehicle—Harris’s SUV—parked in the driveway, though Defendants paid no

16   attention to the SUV as they entered the premises. Hemingway had stated that

17   the guns would be stashed in the Maxima, and the officers’ testimony confirms

18   that they saw no vehicles when they first entered the property.  Thus, on this

                                                28
 1   record, and under the standard governing exigent circumstances, a reasonable,

 2   experienced officer would not have perceived sufficient evidence giving rise to

 3   an urgent need to take action at the moment of the warrantless entry.

 4         “[A]bsent exigent circumstances, a warrantless entry to search for weapons

 5   or contraband is unconstitutional even when a felony has been committed and

 6   there is probable cause to believe that incriminating evidence will be found

 7   within.” Groh v. Ramirez, 540 U.S. 551, 559 (2004) (internal quotation marks

 8   omitted). Thus, mere suspicion or probable cause for belief of the presence of a

 9   firearm does not, on its own, create urgency. See Simmons, 661 F.3d at 157‐58 (“Of

10   course, absent such an urgency, the gun alone did not justify the officers’ search of

11   the bedroom.”) (emphasis added); United States v. Johnson, 22 F.3d 674, 680 (6th

12   Cir. 1994) (“The mere presence of firearms does not create exigent

13   circumstances.”).  

14         In the rare cases where we have found exigent circumstances to be present

15   on account of a firearm, the firearm is only one of multiple factors that are found

16   to contribute to the urgency. For example, in MacDonald, New York City’s drug

17   enforcement task force had observed “numerous indications that a retail

18   narcotics exchange was being operated” out of an apartment, and an undercover

                                               29
 1   officer had entered into the apartment for an undercover drug purchase. 916 F.2d

 2   at 768. While in the apartment, the undercover officer saw two loaded weapons.

 3   Id. There, our Court concluded that a warrantless entry that occurred subsequent

 4   to the officer’s confirmation of the presence of drugs and weapons in the

 5   apartment, was reasonable under the Fourth Amendment. See id. at 773.

 6         Similarly, in United States v. Brown, we affirmed the district court’s denial

 7   of a suppression motion on the basis of exigent circumstances where officers who

 8   violated the knock and announce rule were investigating the underlying offense

 9   of trafficking in crack cocaine and heroin and “the use of a firearm incident to

10   that trafficking,” and “the suspects were reasonably believed to be armed” in

11   light of a past attempt to collect a drug‐related debt from a confidential informant

12   with a “pump‐action shotgun.” 52 F.3d 415, 421 (2d Cir. 1995). 

13         In United States v. Crespo, we also found exigent circumstances based on

14   several of the Dorman factors, and noted that “Crespo’s prior use of guns made it

15   reasonable to believe he was either armed when he answered Polkowski’s knock,

16   or that he would arm himself immediately upon retreating into his apartment.”

17   834 F.2d 267, 270‐71 (2d Cir. 1987). See also United States v. Gordils, 982 F.2d 64, 69

18   (2d Cir. 1992) (affirming denial of motion to suppress, in light of several Dorman

                                                30
 1   factors favoring exigent circumstances, where officers had probable cause to

 2   believe there was an ongoing, large‐scale cocaine sale operation on the premises,

 3   a confidential informant had informed the DEA that firearms that were used for

 4   protection were kept in the apartment, and the officers confirmed through their

 5   attempt to knock and talk that there were individuals hiding in the apartment

 6   where the confidential informant had reported that the suspects were waiting to

 7   receive the proceeds of a drug sale); United States v. McCoy, 407 Fed. App’x 514,

 8   515 (2d Cir. 2010) (affirming district court’s ruling that exigent circumstances

 9   justified officers’ warrantless entry where officer received information over the

10   dispatch radio that someone might be inside defendant’s home with a firearm

11   that had been used to physically assault another person, and where, despite a

12   statement by defendant’s girlfriend that no one was home, police officer heard

13   noise coming from inside the house). Each of these cases involved evidence of

14   more than a mere tip about the presence of an illegal gun.6 We decline to extend
           6
             Cases in our sibling circuits that have found exigent circumstances
     justifying warrantless entry have similarly involved more than a tip about the
     presence of a contraband firearm. See, e.g., United States v. Jones, 239 F.3d 716, 720
     (5th Cir. 2001) (holding police officers’ plain view of handgun through closed
     screen door of apartment, during “knock and talk” initiated after receipt of tip
     concerning illegal drug activity at apartment, supplied exigent circumstance
     permitting officers’ warrantless entry to secure gun; resident and second
     occupant were aware of officers’ presence and gun was near second occupant),

                                               31
 1   the exigent circumstances exception to occasions in which the only claimed

 2   urgency is the alleged presence of a firearm. 

 3         Thus, Hemingway’s tip did not create exigencies on its own. Defendants

 4   also argue that exigent circumstances could be created solely based on the

 5   officers’ past experience with Hartford. We disagree. Taken to its logical end, this

 6   argument would permit exigent circumstances anytime there is a tip about illegal

 7   guns being located somewhere in a high‐crime neighborhood or city, and would

 8   allow the exception to swallow the rule.7 “[T]he general label ‘high crime area’ is

 9   not a substitute for analysis of the underlying testimony,” United States v.

10   Freeman, 735 F.3d 92, 101 (2d Cir. 2013), and a warrantless search “must be strictly

11   circumscribed by the exigencies which justify its initiation,” United States v.

12   Klump, 536 F.3d 113, 118 (2d Cir. 2008) (quoting Mincey v. Arizona, 437 U.S. 385,

13   393 (1978)). Notwithstanding the officers’ description of Hartford as a “high‐

     cert. denied, 534 U.S. 861 (2001); United States v. Barrientos, 758 F.2d 1152, 1159 (7th
     Cir. 1985) (holding exigent circumstances justified a no‐knock search where the
     police had reason to believe the defendants were armed and dangerous and that
     the occupants of the premises had substantial quantities of cocaine which could
     have been destroyed or disposed of quickly had the police given warning of their
     presence).
           7
             Notwithstanding this conclusion, we reject Plaintiffs’ assertions on appeal
     that the district court abused its discretion in admitting evidence that Hartford
     was a dangerous city that suffered from incidents of gun violence.

                                                32
 1   crime area,” the record does not reflect relevant evidence of criminal risk

 2   proximal to Harris’s property. We disagree with Defendants’ proffered vision of

 3   police work—one which overvalues “high crime rates” as a factor to be

 4   considered in finding exigent circumstances.8

 5         Defendants’ assertions that it would have been far more intrusive to

 6   “attempt to secure the parcel of property while a warrant was prepared,” given

 7   that Harris’s property was surrounded on three sides by other privately owned

 8   parcels, are inapposite. The fact that it may have been more tedious to secure the

 9   property at 297 Enfield Street while a warrant was obtained does not create

10   exigency. We further note that aside from there being no urgency created by

11   Hemingway’s tip about the firearms in and of itself, there is no evidence that the

12   officers sought to corroborate the tip prior to their entry. The officers did not

13   attempt to “knock and talk” or to learn who lived at 297 Enfield Street prior to

14   arriving on the scene with their weapons out in a “tactical approach.” Trial Tr.




           8
             High crime rates alone, while relevant, do not necessarily trigger exigent
     circumstances. See Simmons, 560 F.3d at 108 (“It is a relevant consideration,
     though by no means dispositive, that the officers, upon arrival, encountered
     Simmons along with a gathering of people at the apartment building, late at
     night, and in a high‐crime area.”).

                                               33
 1   Vol. II at 277; Trial Tr. Vol. III at 620. These facts underscore the

 2   inappropriateness of the exigent circumstances exception to this case.

 3         Accordingly, we conclude that there was insufficient evidence of urgency,

 4   and that the exigent circumstances exception to the warrant requirement was

 5   therefore not applicable on the evidence presented at trial. Because police officers

 6   require “either a warrant or probable cause plus exigent circumstances in order

 7   to make a lawful entry,” Kirk, 536 U.S. at 638, the invasion of Plaintiffs’ curtilage

 8   without a warrant violated the Fourth Amendment.

 9                4.     Remedy

10         Two conclusions follow from our Fourth Amendment analysis. First, on

11   account of the insufficient evidence of urgency, the jury should not have been

12   instructed on the exigent circumstances exception.9 Because the jury explicitly

13   found exigent circumstances present when it responded to the special



           9
               “A litigant is entitled to an instruction on a claim where that claim is
     supported by evidence of probative value.” Anderson v. Branen, 17 F.3d 552, 557
     (2d Cir. 1994). “All that a party needs to show is that there is some evidence
     supporting the theory behind the instruction so that a question of fact may be
     presented to the jury.” Id. While it would have been useful for our review to have
     a transcript of the district court’s reasons for including this jury instruction, the
     record clearly reveals that there was insufficient probative evidence of urgency to
     justify the instruction. 

                                                34
 1   interrogatories, the erroneous instruction plainly prejudiced Plaintiffs’ case. See

 2   Girden v. Sandals Intern., 262 F.3d 195, 203 (2d Cir. 2011). 

 3         Second, the court erred in denying Plaintiffs’ Rule 50 and 59 motions on

 4   this issue. Rule 50(e) controls where, as here, “the verdict loser appeals from the

 5   trial court’s denial of a motion for judgment as a matter of law,” Weisgram v.

 6   Marley Co., 528 U.S. 440, 448 (2000), and provides that “[i]f the appellate court

 7   reverses the judgment, it may order a new trial, direct the trial court to determine

 8   whether a new trial should be granted, or direct the entry of judgment,” Fed. R.

 9   Civ. P. 50(e). “[A]ppellate rulings on post‐trial pleas for judgment as a matter of

10   law call for the exercise of informed discretion,” with particular focus on

11   “fairness to the parties.” Weisgram, 528 U.S. at 454 (citing Neely v. Martin K. Eby

12   Constr. Co., 386 U.S. 17 (1967)). When determining the appropriate remedy,

13   “fairness concerns should loom as large when the verdict winner, in the appellate

14   court’s judgment, failed to present sufficient evidence.” Id.

15         Plaintiffs ask that the judgment be reversed and also assert that the verdict

16   and the erroneously given jury instructions invalidated the jury’s verdict on the

17   remaining substantive due process and state law claims. We agree with Plaintiffs

18   that the lawfulness of Defendants’ warrantless entry is a threshold issue for the

                                                35
 1   remainder of Plaintiffs’ asserted claims, which the jury consequently rejected. We

 2   therefore remand for a new trial to determine damages for the Fourth

 3   Amendment violation as well as any issues raised by Plaintiffs’ remaining claims.

 4   See Brooks v. Brattleboro Memʹl Hosp., 958 F.2d 525, 530 (2d Cir. 1992) (“It is well

 5   established that a partial new trial may not properly be resorted to unless it

 6   clearly appears that the issue to be retried is so distinct and separable from the

 7   others that a trial of it alone may be had without injustice.”) (internal quotation

 8   marks omitted).

 9         B.     Qualified Immunity

10         Defendants ask us to find that they are entitled to qualified immunity.

11   Below, the district court denied Defendants’ motion for summary judgment on

12   the basis of qualified immunity and Defendants did not file interlocutory appeals

13   challenging this denial. After trial, the district court again denied Defendants’

14   Rule 50 motion for qualified immunity as moot upon holding that sufficient

15   evidence supported the jury’s verdict of no liability. 

16         “Under the doctrine of qualified immunity, a government official

17   performing discretionary functions is shielded from liability for civil damages if

18   his conduct did not violate clearly established rights or if it would have been


                                               36
 1   objectively reasonable for the official to believe his conduct did not violate

 2   plaintiff’s rights.” Reuland v. Hynes, 460 F.3d 409, 419 (2d Cir. 2006) (internal

 3   citations omitted). “Because qualified immunity is an immunity from suit—not

 4   merely an immunity from judgment—assertions of qualified immunity should be

 5   addressed as early as possible in the judicial process.” Savino v. City of New York,

 6   331 F.3d 63, 71 (2d Cir. 2003); see also Pearson v. Callahan, 555 U.S. 223, 232 (2009).

 7   We think it appropriate here to consider the issue of qualified immunity in the

 8   first instance, because the underlying facts material to this determination are not

 9   in dispute and “the ultimate legal determination whether a reasonable police

10   officer should have known he acted unlawfully is a question of law better left for

11   the court to decide.” Lennon v. Miller, 66 F.3d 416, 421 (2d Cir. 1995) (alterations

12   omitted) (citing Warren v. Dwyer, 906 F.2d 70, 76 (2d Cir.), cert. denied, 498 U.S. 967

13   (1990)).

14         In determining whether the officers are entitled to qualified immunity, the

15   key question is “whether the right in question was ‘clearly established’ at the

16   time of the violation.” Tolan v. Cotton, 134 S. Ct. 1861, 1866 (2014). In 2008, when

17   the shooting took place, it was clearly established that “police officers need either

18   a warrant or probable cause plus exigent circumstances in order to make a lawful

                                                37
 1   entry into a home.” Kirk, 536 U.S. at 638. It was similarly “settled doctrine that

 2   probable cause for belief that certain articles subject to seizure are in a dwelling

 3   cannot of itself justify a search without a warrant.” Jones v. United States, 357 U.S.

 4   493, 497 (1958). As discussed above, our prior doctrine makes it abundantly clear

 5   that the mere presence of a firearm does not, on its own, create the urgency

 6   necessary for exigent circumstances. See Simmons, 661 F.3d at 157‐58; Groh, 540

 7   U.S. at 559. A reasonable officer therefore should have known that it was

 8   unlawful to invade Plaintiffs’ curtilage under the circumstances.10

 9         At the time of the intrusion, it was also clearly established that a fenced‐in

10   side or backyard directly abutting a single‐family house constitutes curtilage.

11   Brucuglio v. Proulx, 67 Fed. App’x 58, 61 (2003) (“At the time of events giving rise
           10
              Defendants’ argument that the officers could have reasonably believed
     that their conduct was lawful pursuant to the community caretaking doctrine is
     similarly without merit. While legal ambiguity as to the reach of a doctrine favors
     qualified immunity, Defendants point us to nothing in the community caretaking
     jurisprudence that might imply this exception to the warrant requirement would
     apply to facts at all analogous to the warrantless entry of enclosed residential
     property at issue here. Cf. Cady v. Dombrowski, 413 U.S. 433, 442 (1973)
     (recognizing the community caretaking exception where officer retrieved firearm
     from vehicle disabled in accident and towed by police to outdoor, unguarded
     garage); United States v. Markland, 635 F.2d 174 (2d Cir. 1980) (applying
     community caretaking exception where officer searched item found on public
     highway after accident). Thus, an officer’s professed belief that he was permitted,
     as a community caretaker, to invade Plaintiffs’ curtilage without a warrant in
     search of illegal guns would not be reasonable.

                                               38
 1   to this action, it was clearly established that . . . a fenced‐in backyard is ‘curtilage’

 2   entitled to Fourth Amendment protection.”) (citing Dunn, 480 U.S. at 300; Oliver

 3   v. United States, 466 U.S. 170, 180 (1984)); see also United States v.

 4   Romero‐Bustamente, 337 F.3d 1104, 1108 (9th Cir. 2003) (holding that a yard that

 5   was “small, enclosed, adjacent to his house, and located behind his house; under

 6   Dunn, as a matter of law . . . falls within the curtilage”). Curtilage questions are

 7   resolved with reference to four factors, including: 

 8           [1] the proximity of the area claimed to be curtilage to the home, 
 9           [2] whether the area is included within an enclosure surrounding the
10           home, [3] the nature of the uses to which the area is put, and [4] the
11           steps taken by the resident to protect the area from observation by
12           people passing by.
13
14   Dunn, 480 at 301. The first three of the Dunn factors indisputably favor the

15   conclusion that the side and backyard were curtilage. First, the area is in close

16   “proximity . . . to the home.” Dunn, 480 U.S. at 300. Second, the area is “included

17   within an enclosure surrounding the home.” Id. Third, the officers had no reason

18   to think that this area was put to any uses other than those associated with a

19   home.

20            Furthermore, this Court’s prior reasoning in Reilly “clearly foreshadow[s]

21   a particular ruling on the issue” of curtilage in the present case. Scott v. Fischer,

                                                 39
 1   616 F.3d 100, 105 (2d Cir. 2010). Nearly twenty years ago, we concluded that the

 2   curtilage of a criminal defendant’s home extended to a cottage located 375 feet

 3   from the main residence, because the entire property was enclosed by a single

 4   wire fence, some hedgerows, and woods, with no interior fencing separating the

 5   cottage from the main residence. United States v. Reilly, 76 F.3d 1271, 1277‐79 (2d

 6   Cir. 1996); see also Dunn, 480 U.S. at 301 n.4 (“[F]encing configurations are

 7   important factors in determining curtilage.”). And as in this case, the “actual use”

 8   of the land in Reilly included such “private activities” as cooking, swimming,

 9   Reilly, 76 F.3d at 1278, and other “intimate activity associated with the sanctity of

10   a . . . home and the privacies of life,”  Dunn, 480 U.S. at 300. 

11         As the Supreme Court has explained, “for most homes, the boundaries of

12   the curtilage will be clearly marked; and the conception defining the

13   curtilage—as the area around the home to which the activity of home life

14   extends—is a familiar one easily understood from our daily experience.” Oliver,

15   466 U.S. at 182 n.12; see also Florida v. Jardines, 133 S. Ct. 1409, 1414‐15 (2013)

16   (identifying a front porch as an “easy case” under the “ancient and durable”

17   common law principles of curtilage, which would regard the porch as an

18   “exemplar of an area adjacent to the home and to which the activity of home life

                                                 40
 1   extends”). This case provides no exception. Accordingly, it would not have been

 2   “objectively reasonable” for the officers to believe their acts did not encroach

 3   upon Plaintiffs’ protected curtilage. Okin v. Vill. of Cornwall‐On‐Hudson Police

 4   Dep’t, 577 F.3d 415, 433 (2d Cir. 2009). Based upon the foregoing, we conclude

 5   that the officers are not entitled to qualified immunity for their Fourth

 6   Amendment intrusion.
 7                                       CONCLUSION

 8         Because the police officers lacked a warrant or probable cause plus exigent

 9   circumstances to invade Plaintiffs’ curtilage, and because Defendants cannot offer

10   any other basis on which the officers’ intrusion would be lawful, we conclude

11   that Defendants violated Plaintiffs’ Fourth Amendment rights. We also hold that

12   Defendants are not entitled to qualified immunity for this violation because,

13   under the undisputed facts, it would not have been objectively reasonable for

14   them to have believed that their conduct was lawful. We therefore reverse the

15   judgment of the district court and remand for a new trial on the issue of

16   damages. We leave to the parties and to the sound discretion of the district court

17   the question of which of Plaintiffs’ remaining claims, if any, should also be

18   submitted to the jury at retrial.



                                              41
1        For the foregoing reasons, we REVERSE the judgment of the district court

2   and REMAND for proceedings consistent with this opinion.




                                         42